Citation Nr: 0723483	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to 
August 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for an 
acquired psychiatric disorder, variously diagnosed.  The 
veteran requested a Travel Board hearing, but later indicated 
that he no longer wanted such a hearing in April 2004.  See 
38 C.F.R. § 20.704(e).  

In September 2004, the Board remanded the instant claim for 
further development.  After the February 2004 rating 
decision, the veteran filed claims for service connection for 
post-traumatic stress disorder (PTSD) and a total disability 
rating based upon individual unemployability (TDIU).  Those 
claims are at the RO for appropriate adjudication.  

A motion to advance the veteran's appeal on the docket was 
granted by the Board.  

In December 2005, the Board denied service connection for an 
acquired psychiatric disorder, variously diagnosed.  The 
veteran appealed the denial to the U.S. Court of Appeals for 
Veterans Claims (CAVC), which in a February 2007 Order, 
vacated the December 2005 Board decision and remanded the 
case for readjudication consistent with a Joint Motion for 
Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative, contend, in essence, that 
service connection is warranted for an acquired psychiatric 
disorder, variously diagnosed, based on service incurrence.  
Essentially, the CAVC granted the Joint Motion for Remand to 
provide sufficient reasons and bases for its decision, since 
the parties agreed that there was potentially relevant 
evidence that was not discussed in the previous decision.  
Specifically, the Board acknowledged that a September 2005 
medical statement from Mitch Melling, MD, indicating that a 
"connection" between the appellant's current disability and 
his period of service was "strongly" suggested.  This 
medical statement, which may not have been associated with 
the claims file prior to the issuance of a Board decision, is 
relevant to the veteran's claim for service connection for an 
acquired psychiatric disorder, variously diagnosed, because 
it discusses a possible link between the veteran's current 
disability and his period of active service.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).

An examination and opinion as to whether any current 
disability may be related to the veteran's service, 
considering the findings of Dr. Melling, does not appear to 
have been accomplished.  In the Board's view, under the 
circumstances of this case, the duty to assist the veteran 
includes obtaining such an opinion.  This matter will need to 
be addressed on Remand.  

This case is remanded for the following:  

1.  Ensure that all notice and 
development requirements are accomplished 
with respect to the veteran's claim for 
service connection.  The veteran should 
be informed about any information and 
evidence not of record that is necessary 
to substantiate the claim; the 
information and evidence that VA will 
seek to provide; the information and 
evidence he is expected to provide; and 
he should be requested to provide copies 
of any evidence in his possession that 
pertains to the claim not currently of 
record.  The notice letter should also be 
compliant with the notice requirements as 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for a VA 
psychiatric examination to determine the 
nature and etiology of any current disability.  
Any indicated tests or consultations should be 
accomplished.  The examiner should offer an 
opinion as to whether any present psychiatric 
disability had its onset during service.  In 
giving this opinion, the examiner should 
comment on the 2005 and 2007 statements by Dr. 
Melling, the August 2005 opinion of Dr. Manley 
and the veteran's service medical records.  A 
complete rationale for all opinions provided 
should be included in the report.  The claims 
file should be provided to the examiner prior 
to the examination.  

3.  The claims should then be re-
adjudicated, and if any benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case (SSOC) which takes into 
consideration the evidence added to the 
record since the last SSOC.  This 
evidence should include the 2005 and 2007 
medical statements from Dr. Melling.  
After an appropriate period of time to 
respond, the case should then be returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





